

114 HR 5723 IH: To amend title XVIII of the Social Security Act to provide for a temporary exception to the site neutral payment rate for certain discharges from long-term care hospitals that involve severe wounds.
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5723IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Levin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for a temporary exception to the site
			 neutral payment rate for certain discharges from long-term care hospitals
			 that involve severe wounds.
	
		1.Temporary exception to site neutral payment rate for certain discharges from long-term care
			 hospitals that involve severe wounds
 (a)In generalSection 1886(m)(6) of the Social Security Act (42 U.S.C. 1395ww(m)(6)) is amended— (1)in subparagraph (A)(i) by striking subparagraphs (C) and (E) and inserting subparagraphs (C), (E), and (F);
 (2)in subparagraph (E)(i)(I)(aa), by striking the amendment made and all that follows before the semicolon and inserting the last sentence of subsection (d)(1)(B); and (3)by adding at the end the following new subparagraph:
					
						(F)Additional temporary exception for certain severe wound discharges from certain long-term care
			 hospitals
 (i)In generalFor a discharge occurring in a cost reporting period beginning during fiscal year 2018, subparagraph (A)(i) shall not apply (and payment shall be made to a long-term care hospital without regard to this paragraph) if such discharge—
 (I)is from a long-term care hospital identified by the last sentence of subsection (d)(1)(B); (II)is classified under MS–LTCH–DRG 602, 603, 539, or 540; and
 (III)is with respect to an individual treated by a long-term care hospital for a severe wound. (ii)Severe wound definedIn this subparagraph, the term severe wound means a wound which is a stage 3 wound, stage 4 wound, unstageable wound, non-healing surgical wound, or fistula as identified in the claim from the long-term care hospital.
 (iii)Wound definedIn this subparagraph, the term wound means an injury involving division of tissue or rupture of the integument or mucous membrane with exposure to the external environment..
				(b)Study and report to Congress
 (1)StudyThe Comptroller General of the United States shall, in consultation with relevant stakeholders, conduct a study on the treatment needs of individuals entitled to benefits under part A of title XVIII of the Social Security Act or enrolled under part B of such title who require specialized wound care, and the cost, for such individuals and the Medicare program under such title, of treating severe wounds in rural and urban areas. Such study shall include an assessment of—
 (A)access of such individuals to appropriate levels of care for such cases; (B)the potential impact that section 1886(m)(6)(A)(i) of such Act (42 U.S.C. 1395ww(m)(6)(A)(i)) will have on the access, quality, and cost of care for such individuals; and
 (C)how to appropriately pay for such care under the Medicare program under such title. (2)ReportNot later than October 1, 2020, the Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), including recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
				